DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/10/2021, 09/16/2021 and 03/02/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claim(s) 2-4, 6-9, 12-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ootorii et al. (PG Pub 2012/0256814; hereinafter Ootorii) and Lee et al. (PG Pub 2013/0234318; hereinafter Lee).


    PNG
    media_image1.png
    730
    671
    media_image1.png
    Greyscale

Regarding claim 2, refer to the Examiner’s mark-up of Fig. 1B provided above and Fig. 27, Ootorii teaches a display panel 1 (para [0055-0069]) comprising: 
an array of pixel driver chips 20 (para [0056]) embedded front side up (see Fig. 1B) in an insulator layer 31 (para [0064]); 
a front side redistribution layer (RDL)(annotated “RDL” in Fig. 1B above) spanning across and in electrical connection with front sides of the array of pixel driver chips (see Fig. 1B), wherein the front side RDL includes data routing (lines extending from data line drive circuit to each pixel) connected to the array of pixel driver chips (see Fig. 1B); and 
an array of light emitting diodes (LEDs) 11 on the front side RDL (see Fig. 1B); 
wherein each pixel driver chip is to switch and drive a corresponding group of LEDs 11R, 11G, 11B in the array of LEDs.
Ootorii does not teach “a back side RDL spanning across the insulator layer and the array of pixel driver chips; and a flex circuit attached to the back side RDL.”

    PNG
    media_image2.png
    255
    554
    media_image2.png
    Greyscale

In the same field of endeavor, refer to the Examiner’s mark-up of Fig. 10b-provided above, Lee teaches a semiconductor device (para [0035-0079]) comprising: a back side RDL (annotated “RDL-2” in Fig. 10b) (para [0049’ “interposer”) spanning across an insulator layer 152 (para [0052]) and a chip 124 (para [0044]); and a flex circuit 204 (para [0079]; “PCB”) attached to the back side RDL (see Fig. 10b).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the back side RDL (spanning across the insulator layer and the array of pixel driver chips) and a flex circuit attached to the back side RDL, as taught by Lee, to provide communication to an outside source. 
	Regarding claim 3, refer to the figures cited above, in the combination of Ootorii and Lee, Ootorii teaches the front side RDL (“RDL”) includes a plurality of dielectric layers 32,33 and a plurality of redistribution lines 43,44,45,46 (see Fig. 1B).
Regarding claim 4, refer to the figures cited above, in the combination of Ootorii and Lee, Ootorii teaches the front side RDL (“RDL”) includes data clock routing (lines extending from data line drive circuit to each pixel) connected to the array of pixel driver chips (20 within each 1)(see Fig. 27).
Regarding claim 6, refer to the figures cited above, in the combination of Ootorii and Lee, Ootorii teaches electrical connections 53 extending through the insulator layer 31 between the back side RDL (“RDL-2” of Lee) and the front side RDL (RDL-Ootorii).
Regarding claim 7, refer to the figures cited above, in the combination of Ootorii and Lee, Ootorii teaches the electrical connections 53 comprise copper pillars (para [0074]).
Regarding claim 8, refer to the figures cited above, in the combination of Ootorii and Lee, Lee teaches the back side RDL (“RDL-2” of Lee) includes one or more redistribution lines 150,146,160 (para [0079]) and one or more dielectric layers 144 (para [0049]).
Regarding claim 9, refer to the figures cited above, in the combination of Ootorii and Lee, Ootorii teaches each LED is formed of an inorganic semiconductor-based material (para [0061]).
Regarding claim 12, refer to the figures cited above, in the combination of Ootorii and Lee, Ootorii teaches a passivation layer 35 (para [0063]) laterally surrounding each LED 11 of the array of LEDs (see Fig. 1B).
Regarding claim 13, refer to the figures cited above, in the combination of Ootorii and Lee, Ootorii teaches a plurality of transparent top conductive contact layers 51 (para [0064]; “or example, ITO”) formed over the passivation layer 35,36 and the array of LEDs 11 to make electrical contact with the array of LEDs (see Fig.1 B).
Regarding claim 16, refer to the figures cited above, in the combination of Ootorii and Lee, Ootorii teaches each pixel driver chip 20 is directly beneath a display area (top panel) of the display panel 210 (see Fig. 27).

	
2.	Claim(s) 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ootorii and Lee, as applied to claim 2 above, and further in view of Salter et al. (PG Pub 2016/0185284; hereinafter Salter).
Regarding claim 10, refer to the figures cited above, in the combination of Ootorii and Lee, Ootorii teaches each LED 11, he does not explicitly teach the LED “has a maximum lateral dimension of 1 to 300 µm.”

    PNG
    media_image3.png
    597
    787
    media_image3.png
    Greyscale

In the same field of endeavor, refer to Fig. 6 provided above, Salter teaches a light source (para [0016] comprising: an LED 72 (para [0059]); wherein the LED has a maximum lateral dimension “in the range of about 5 to about 400 microns in width”; which overlaps the claimed range of 1 to 300 µm (para [0059]).
According to MPEP § 2144.05 a prima facie case of Obviousness exists where the claimed ranges "overlap or lie inside ranges disclosed by the prior art." 
Further support for overlapping ranges can be found in In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), and support for ranges that lie completely inside the claimed range can be found in In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Regarding claim 11, refer to the figures cited above, in the combination of Ootorii and Lee, Ootorii teaches each LED 11, he does not explicitly teach the LED “has a maximum lateral dimension of 1 to 20 µm.”
In the same field of endeavor, refer to Fig. 6 provided above, Salter teaches a light source (para [0016] comprising: an LED 72 (para [0059]); wherein the LED has a maximum lateral dimension “in the range of about 5 to about 400 microns in width”; which overlaps the claimed range of 1 to 20 µm (para [0059]).
According to MPEP § 2144.05 a prima facie case of Obviousness exists where the claimed ranges "overlap or lie inside ranges disclosed by the prior art." 
Further support for overlapping ranges can be found in In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), and support for ranges that lie completely inside the claimed range can be found in In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).

3.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ootorii and Lee, as applied to claim 2 above, and further in view of Pagaila et al. (PG Pub 2010/0244208; hereinafter Pagaila).
Regarding claim 15, refer to the figures cited above, in the combination of Ootorii and Lee, Ootorii teaches the insulator layer 31 comprises a resin, he does not explicitly teach the resin is a “thermoset resin.”

    PNG
    media_image4.png
    296
    670
    media_image4.png
    Greyscale

In the same field of endeavor, refer to Fig. 4e provided above, Pagaila teaches a semiconductor device (para [0043-0052]) comprising: an insulator layer 138 (para [0049]); wherein the insulator comprises a thermoset resin (para [0049]).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the insulating material comprise a thermosetting resin, as taught by Pagaila, to “protects the semiconductor device from external elements and contaminants” (para [0049]).

4.	Claim(s) 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ootorii and Lee, as applied to claim 16 above, and further in view of Bibl et al. (PG Pub 2015/0169011; hereinafter Bibl).
Regarding claim 17, refer to the figures cited above, in the combination of Ootorii and Lee, Ootorii teaches the display panel, he does not explicitly teach the display panel is folded.
In the same field of endeavor, Bibl teaches a display panel (para [0045]); wherein the display panel is foldable/flexible and may be incorporated into a smartphone or tablet and folded into various configurations (para [0045]).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the display panel be foldable, as taught by Bibl, to have a more compact display screen.
Regarding claim 19, refer to the figures cited above, in the combination of Ootorii and Lee, Ootorii teaches the display panel, he does not explicitly teach the display panel is integrated into a mobile electronic device.
In the same field of endeavor, Bibl teaches a display panel (para [0045]); wherein the display panel is integrated into a mobile electronic device (para [0045]).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the display panel be integrated into a mobile electronic device, as taught by Bibl, to have the display be mobile.
Regarding claim 20, refer to the figures cited above, in the combination of Ootorii and Lee, Ootorii teaches the display panel, he does not explicitly teach the display panel is integrated into a wearable electronic device.
In the same field of endeavor, Bibl teaches a display panel (para [0045]); wherein the display panel is integrated into a wearable electronic device (para [0012]).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the display panel be integrated into a wearable electronic device, as taught by Bibl, to have the display be mobile (para [0012-0014]).

Prior Art
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a. Reeves et al. (PG Pub 2015/0277496) teaches a foldable electronic display.
	b. Bibl et al. (US Patent No. 8,791,474) teaches a light emitting diode display.
Allowable Subject Matter
6.	Claims 5, 14 and 18 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 5 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 2 and intervening claim 4 or (ii) claim 5 and intervening claim 4 are fully incorporated into the base claim 2.  
Claim 5 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 5, the front side RDL includes grey level clock routing connected to the array of pixel driver chips.
Claim 14 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 2 and intervening claims 12 and claim 13 or (ii) claim 14 and intervening claims 12 and claim 13 are fully incorporated into the base claim 2.  
Claim 14 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 14, a plurality of openings in the passivation layer for the plurality of transparent conductive contact layers to contact the front side RDL.
Claim 18 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 2 and intervening claim 16 or (ii) claim 18 and intervening claim 16 are fully incorporated into the base claim 2.  
Claim 18 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 18, the array of LEDs is closer to a plurality of edges of the display panel than the array of pixel driver chips.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895

/KYOUNG LEE/Primary Examiner, Art Unit 2895